Allow me to extend to
you, Sir, our warm congratulations on your election to
preside over the historic sixtieth session of the General
13

Assembly. You can rest assured of the fullest
cooperation of my delegation. We want to express our
appreciation to the President of the fifty-ninth session
of the General Assembly, our brother, Mr. Jean Ping,
whose tenure as President of the Assembly coincided
with momentous events at the United Nations that
required both wisdom and a great deal of competence
on the part of the President. Mr. Jean Ping showed he
had both, and he has made us all proud.
We are, as usual, grateful to our Secretary-
General, Kofi Annan, whose tenure of office will
always be remembered as a period of enormous
dedication to the reform of the United Nations and of a
noble effort to mobilize international support to combat
extreme poverty.
The outcome document which our heads of State
or Government endorsed (resolution 60/1) reflects the
global consensus on the fact that the reform of the
United Nations is essential and timely. My delegation
welcomes the document, which outlines a far-reaching
agenda for change.
The achievement of the Millennium Development
Goals (MDGs) by those vulnerable to being thrown off
track is critical to all, not just to those directly affected.
It would be regrettable if targets that have so much
significance for the well-being of all were missed in
the course of the next 10 years due to failure on the
part of those directly affected or a lack of solidarity at
the international level. We strongly believe that the
targets are neither unrealistic nor unduly ambitious.
It cannot be emphasized enough that, at the end
of the day, those that have primary responsibility for
prevailing over extreme poverty are those that are
directly affected. But those that suffer from extreme
poverty require the support of the international
community to stay on track to achieve the MDGs.
In concrete terms, that means that official
development assistance and measures on debt relief
and trade need to be aligned with the realization of the
Millennium Development Goals. In that regard, we are
encouraged by the progress made at the Group of Eight
Gleneagles summit. We were also encouraged by the
commitment of leaders at the High-level Plenary
Meeting to address the current distortions in
international trade, including through the elimination
of agricultural subsidies. There is nothing more
important for low-income countries than a partnership
that is predictable, consistent and based on previously
defined mutual obligations.
No amount of international cooperation will be
enough to achieve the Millennium Development Goals
unless domestic conditions are met in all relevant
areas. We in Ethiopia have been doing our level best in
that regard. We have spared no effort to change the
economic situation in our country for the better, our
primary focus being the rural sector. Ethiopia has made
a tireless effort to implement the Millennium
Development Goals.
Despite all the complications and the absence of a
tradition of loyal opposition, the recent elections in
Ethiopia have demonstrated the depth of commitment
we have to transform the tradition of governance in
Ethiopia ó a tradition that has been as remote from
democracy as it is possible to be. Those elections stand
out as a milestone in the process of democratization of
the State and of society at large. Ethiopia has entered
into a new era of a vibrant multiparty political system.
In the area of peace - and particularly with
respect to peace in our subregion - we, along with
like-minded partners, will continue to be pillars for
peace and stability.
On the fight against terrorism, Ethiopia will
continue to discharge its responsibility in cooperation
with other peace-loving countries. Ethiopia rejects
terrorism in all its forms and manifestations. We in
Ethiopia are determined to work with the international
community to implement the counter-terrorism
strategy.
In connection with our deep aspiration for peace,
our only source of disappointment is the lingering
dispute we have with Eritrea. Ethiopia has been
contributing more than its share to resolve that
outstanding problem. In his statement on Wednesday,
21 September (see ), the Eritrean
representative officially threatened to use force against
Ethiopia on the basis of the unfounded allegation that
part of Eritrean territory is under Ethiopian occupation.
I find it incumbent upon me to set the record straight.
This is a problem that grew out of an act of
aggression committed by Eritrea against Ethiopia. It is
no secret how Ethiopia managed to reverse the Eritrean
aggression and how it created the conditions for a
peaceful resolution of the crisis between the two
countries, based on legality, to which Ethiopia has been
14

and remains committed. Any suggestion, such as the
one made by the Eritrean representative on Wednesday,
that Eritrean territory is occupied is a mockery of the
truth and an insult to the intelligence of the
international community.
The threat or use of force should have no place as
a means of resolving disputes between States. That is a
principle to which Ethiopia has adhered: before the
Eritrean act of aggression, after the aggression was
reversed and since. Regrettably, Eritrea's attitude is
different, as has been repeatedly evidenced on the
ground in our region and in statements made by
Eritrean officials in different forums, including the
General Assembly. The Eritrean Government needs to
be reminded that it should make no mistake: it will be
held accountable for its actions.
Ethiopia has always been committed to the rule of
law and to the maintenance of peace and stability. Our
five-point peace plan of 25 November 2004 for moving
forward towards peace with Eritrea, which was
welcomed by the international community,
demonstrates Ethiopia's seriousness in that regard.
Eritrea knows that Ethiopia has been ready for
dialogue, both to ensure the demarcation of the
boundary on the basis of the decision of the Boundary
Commission and to normalize relations between the
two countries.
Eritrea abhors dialogue, perhaps because it
suspects that dialogue would eventually lead to peace.
It is not clear whether the Government of Eritrea
believes that peace serves its interests. Perhaps the
people of Eritrea need to be kept on their toes, with
their gaze focused on artificial external adversity. In
any event, Eritrea has no reason to be angry at Ethiopia
or at the world. Eritrea dragged Ethiopia into war in
1998 and now continues to be an obstacle to the
normalization of relations between the two countries
and peoples.
The problem between Ethiopia and Eritrea has
never been, and is not, a legal one; rather, it is political
in nature, and Ethiopia has the political will to move
forward. We invite Eritrea to join us in that effort.
Ethiopia does not believe at all in sabre-rattling, least
of all between countries that should have little time to
spare from fighting extreme poverty.
On the continental level, we are encouraged by
the dynamism that the new African Union has injected
into the joint African effort for peace and stability.
There is no doubt that reform of the United Nations
could create even greater possibilities for Africa to
play its proper role, not only within Africa but also
outside the continent.
Ethiopia continues to attach great importance to
the reform of the United Nations. We believe that,
although all our expectations have not been met, the
High-level Plenary Meeting provided great impetus for
making progress, in terms of both achieving the
Millennium Development Goals and advancing the
reform of the United Nations. It is our hope that it will
be possible to make progress in the course of this
session.
I would like to conclude by reiterating Ethiopia's
commitment to the United Nations, and its
preparedness to do whatever is necessary to contribute
to efforts designed to make the Organization more
effective and more representative.